



COURT OF APPEAL FOR ONTARIO

CITATION: Jackson v. Solar Income Fund Inc., 2016 ONCA 908

DATE: 20161130

DOCKET: C61962

Feldman, Lauwers and Miller JJ.A.

BETWEEN

Jennifer Jackson

Respondent (Applicant)

and

Solar Income Fund Inc.

Appellant (Respondent)

A. Irvin Schein, for the appellant

Tina H. Lie, for the respondent

Heard: November 17, 2016

On appeal from the judgment of Justice G. Dow of the Superior
    Court of Justice, dated March 9, 2016.

ENDORSEMENT

OVERVIEW

[1]

The respondent, having been refused payment by the appellant on a
    promissory note, brought a successful application to enforce payment in the
    amount of $263,600. The appellant appeals on the basis that the application
    judge erred by refusing to look beyond the face of the promissory note to the
    factual matrix, which included a share purchase agreement, service agreement,
    and side-agreement, all said to be part of a transaction to merge two
    corporations. For the reasons that follow, the appeal is allowed.

ANALYSIS

[2]

The appellant argues that the promissory note is not a demand note,
    despite its plain language to the contrary, but merely evidence of the debt
    owing to the respondent as one component of the merger transaction. The
    appellant argues that a side-agreement, the last of the agreements executed by
    the parties, organizes the rest of the agreements between the parties,
    including the promissory note, and converts the promissory note from a demand
    note to a note not payable on demand. The debt evidenced by the promissory note,
    on the appellants version of the transaction, was to be paid out to the
    respondent from the profits the parties expected would be generated by the new
    enterprise, and on a schedule set out in the side-agreement.

[3]

The respondent does not deny that she entered into the side-agreement or
    that she received some payments toward the amount owing in accordance with the
    side-agreement. Her argument, however, is that the side-agreement did not
    modify her right to demand immediate payment of any amount remaining owing
    under the promissory note. She argues that the promissory note is clear on its
    face and raises no interpretive difficulties. There is, she argues, no need,
    and no justification, to resort to surrounding circumstances to interpret it.

[4]

The parties are both commercially sophisticated and made use of legal
    and other professional advice in structuring the merger. It is common ground
    that the transaction was structured the way that it was in order to achieve tax
    efficiencies. But it is not obvious, on the face of the various agreements, how
    they work together to achieve these tax efficiencies. Neither was there any expert
    evidence adduced on the application to explain the tax consequences of the
    various components of the transaction.

[5]

The absence of evidence on this point is symptomatic of a greater problem:
    there is much about this transaction that is difficult to understand on the
    record as it stands. The appellant argues that this evidential deficit is the
    result of the proceeding being improperly commenced as an application. We
    agree.

[6]

Rule 14.05(3)(d), which the respondent relies on, authorizes proceeding
    by way of application where the matter involves the determination of rights
    that depend on the interpretation of a  contract or other instrument. This
    sub-rule is not applicable here. What is at issue is not the interpretation of
    the promissory note, but the determination of whether the promissory note was
    modified by a subsequent agreement such that, despite its clear wording, it is not
    enforceable on demand. This requires an understanding of the broader factual
    matrix, which includes the other agreements that may or may not conflict with the
    promissory note. This cannot be determined simply by reading the promissory
    note in isolation from the larger transaction of which it appears to be a part,
    or of understanding what the various agreements together were expected to
    achieve.

[7]

For the same reason, the respondent cannot rely on Rule 14.05(3)(h),
    which authorizes proceeding by way of application where it is unlikely that
    there will be any material facts in dispute. There are material facts in
    dispute, in particular, whether there was an agreement to convert the
    promissory note from a demand note to a note not payable on demand, and the
    resolution of this dispute requires the trial of an action.

DISPOSITION

[8]

The appeal is allowed, the judgment below is set aside, and the
    application is directed to proceed as the trial of an action. Costs of the
    appeal are reserved to the trial judge.

K. Feldman J.A.

P. Lauwers J.A.

B.W. Miller J.A.


